DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 12/14/2020, Applicant has withdrawn claims 21-35, amended claims 1 and 13, wherein claim 20 was previously presented. Accordingly, claims 1-20 are currently pending in the subject application.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney for applicant Jason Mueller on 02/26/2021.
Amended Claims: Withdrawn claims 21-35 have been cancelled.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 02/19/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.

The closet references to the present invention are believed to be as follows: Jully et al. (US 20150340981 A1). Jolly discloses a system for creating a prescribed vibration profile on a mechanical device comprising a sensor for measuring an operating condition of the mechanical device, a circular force generator for creating a controllable rotating force vector comprising a controllable force magnitude, a controllable force phase and a controllable force frequency, wherein the a circular force generator consists of two imbalanced masses each attached to a shaft and each suspended between two rolling element bearings. Each imbalance mass is driven by two motors. 




















Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/           Examiner, Art Unit 2846